Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 1 of 12 Page ID #:10




                          EXHIBIT A




                                                                Exhibit A Page 01
            Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 2 of 12 Page ID #:11


                                                                                                                                                               SUM-1 00

                                             SUMMONS                                                                                    FOR COURT USE ONLY
                                                                                                                                    (SOLO PARA USO DE LA CORTE)
                                   (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
 U NITED PARCEL SERVICE, INC., an Ohio corporation; MARK SORIANO, an individual; and
 DOES 1 through 25, inclusive
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

 MARC LOPEZ, an individual
                                                                                                                       respond within 30 days. Read the information
 NOTICE You have been sued. The court may decide against you without your bell-1g heard unless you
 below.
                                                                                                                                              court and have a copy
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this
                                                           protect you.  Your  written  response    must  be in proper   legal form   if you want the court to hear your
 served on the plaintiff. A letter or phone call will not
                                                                                                                                information at the California Courts
 case. There may be a court form that you can use for your response. You can find these court forms and more
                                                                                                                                  If you cannot pay the filing fee, ask the
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you,
                               form.  If you do not file your response   on  time,  you  may   lose the case  by  default, and   your   wages, money, and property may
 court clerk for a fee waiver
 be taken without further warning from the court.
                                                                                                                          attorney, you may want to call an attorney
    There are other legal requirements. You may want to call an attorney right away. If you do not know an
                                                                                                                            legal services program. You can locate
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit
                                              Legal Services   Web  site (www.lawhelpcalif    ornia.org),  the  California  Courts Online Self-Help Center
 these nonprofit groups at the California
                                                                                                                        court has a statutory lien for waived fees and
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE; The
                                                                                                                        paid before the court will dismiss the case
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be
                    demandado.    Si no   responde  dentro  de  30 dias, la code   puede   decidir  en su  contra  sin escuchar    su version. Lea la informaci6n a
 jAVISO! Lo han
 continuadOn.
                                                                                                                                    una respuesta por escrito en esta
    Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaciOn y papeles legales para presentar
                                                                                                                             Su respuesta por escrito tiene que ester
 corte y hater que se entregue una copia al demandante. Una carte o una Ilamada telefonica no lo protegen.
                                                                                                                                     pueda usar para su respuesta.
 an formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted
                                                     y mss   informaciOn  en  el  Centro  de  Ayuda   de las Cortes   de  California  (www.sucorte.ca.gov), en la
 Puede encontrar estos formularios de la corte
                                                                                                                    de presentaciOn, pida al secretario de /a corte que
 brblioteca de leyes de su condado o en la corte que le quede mss cerca. Si no puede pagar la cuota
                                                                                                                perder el caso por incumplimiento y la corte le podra
 Is d6 un formulario de exenciOn de pago de cuotas. Si no presenta su respuesta a tiempo, puede
 guitar su sueldo, dinero   y bienes  sin  mss  advertencia.
                                                                                                                          a un abogado, puede flamer a un servlcio de
    Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce
                                                                                                                 para obtener servicios legates gratuitos de un
 remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos
                                                                                                                en el sitio web de California Legal Services,
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro
                                 en  el  Centro de  Ayuda   de las Codes    de  California, (www.sucorte.ca    .gov)  o poniendose en contacto con la corte o el
(www.lawhelpcalifornia.org),
                                                              tiene derecho    a reclamar   las cuotas  y los costos   exentos por imponer un gravamen sobre
  colegio de abogados locales. A V/SO: Por ley, la code
                                                                                                                  de arbitraje en un caso de derecho civil. Tiene que
  cualquier recuperaciOn de $10,000 6 mss de valor recibida mediante un acuerdo o una concesiOn
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                                 CASE NUMBER:(I\10mero del Caso):
                                                   Central   Justice  Center
(El nombre y direcei6n de la corte es):                                                                               30-2021-01215072-CU-WT-CJC
700 Civi Center Drive West, Santa Ana 92701

                                                                                         attorney, is: (El nombre, la direcciOn y el numero
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an
 de telefono del abogado del demandante, o del demandante    que no tiene  abogado,   es):
                                                                                             628-3856
 Mills Sadat Dowlat LLP, 333 South Hope Street, 40th Floor, Los Angeles, CA 90071;(213)
                                                                               Clerk, by                                          , Deputy
 DATE:
                                                                             (  Secretario)                                      (Adjunto)
(Fecha)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
                                                                                       (POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,
                                  NOTICE TO THE PERSON SERVED: You are served
  [SEAL]
                                           1. n]as an individual defendant.
                                           2.   r---] as the person sued under the fictitious name of (specify):
                                           3.   I       on behalf of (specify):

                                                under: n1 CCP 416.10 (corporation)                                             CCP 416.60 (minor)
                                                       I—I CCP 416.20 (defunct corporation)                           [ 1      CCP 416.70 (conservatee)
                                                                 CCP 416.40 (association or partnership)               ni      CCP 416.90 (authorized person)
                                                pl other (specify):
                                           4. 0by personal delivery on (date)                                                                                       Pape 1 ell
                                                                                                                                           Code of Civil Procedure §§412 20, 465
 Form Adopted for Mandatory Use                                               SUMMONS                                                                          WWW courts ca gov
 Judicial Council of California
 SUM-100 [Rev July 1, 2009]




                                                                                                                                               Exhibit A Page 02
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 3 of 12 Page ID #:12




1    MILLS SADAT DOWLAT LLP
     Brigitte Mills(SBN 281098)
2    Arash Sadat(SBN 279282)
     Camron Dowlatshahi(SBN 308618)
3    333 South Hope Street, 40th Floor
     Los Angeles, CA 90071
4    Tel.: (213)628-3856
     Email: brie@ msdlawllp.com
5    Email: arash@msdlawllp.com
     Email: camron@msdlawl1p.corn
6
     Attorneys for Plaintiff
7    Marc Lopez

8

9                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                  FOR THE COUNTY OF ORANGE

11
     MARC LOPEZ, an individual,                      Case No. 30-2021-01215072-CU-WT-CJC
12                                                   Assigned To: Hon. Theodore R. Howard
                       Plaintiff,
13                                                   PLAINTIFF'S FIRST AMENDED
            v.                                       COMPLAINT FOR:
14
     UNITED PARCEL SERVICE,INC., an Ohio             (1) WRONGFUL TERMINATION IN
15                                                       VIOLATION OF PUBLIC POLICY
     corporation; MARK SORIANO, an individual;
     and DOES 1 through 25, inclusive,
16                                                   (2) RETALIATION(LAB. CODE,
                       Defendants.                       § 1102.5)
17
                                                     (3) FAILURE TO PROVIDE MEAL
18                                                       AND REST PERIODS(LAB.CODE,
                                                         §§ 226.7, 512,IWC WAGE ORDERS)
19
                                                     (4) INTENTIONAL INFLICTION OF
20                                                       EMOTIONAL DISTRESS
21
                                                     (5)INTENTIONAL
                                                        MISREPRESENTATION
22
                                                     (6) NEGLIGENT
23                                                       MISREPRESENTAITON
24                                                   Complaint Filed: August 11, 2021
                                                     Trial Date: None Set
25
                                                     JURY TRIAL DEMANDED
26

27

28
                                                 1
                                                                            FIRST AMENDED COMPLAINT;
                                                                     CASE NO.30-2021-01215072-CU-WT-CJC


                                                                                Exhibit A Page 03
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 4 of 12 Page ID #:13




1            Plaintiff Marc Lopez, by and through his undersigned counsel, brings this action against

2    defendants United Parcel Service, Inc., Mark Soriano, and Does 1 through 25, inclusive, and

3    alleges as follows:

4                                              THE PARTIES

5            1.     Plaintiff Marc Lopez("Mr. Lopez" or "Plaintiff') is an individual residing in

6    Orange County, California.

7            2.     Defendant United Parcel Service, Inc.("UPS")is an Ohio corporation with its

8    principal place of business in Georgia.

9            3.     Defendant Mark Soriano is an individual residing in the Orange County, California.

10           4.     Plaintiff is unaware of the true names and capacities of the defendants sued as Does

11   1 through 25, inclusive, and therefore sues these defendants by fictitious names. Plaintiff will

12   amend this complaint to allege their true names and capacities when the same have been

13   ascertained. Plaintiff is informed and believes that each ofthe fictitiously named defendants is

14   responsible in some manner for the occurrences herein alleged and that Plaintiff's damages were

15   proximately caused by said defendants' conduct.

16                                     VENUE AND JURISDICTION

17           5.      The wrongful conduct alleged against the Defendant occurred in the County of

18   Orange County, California. At all times relevant hereto, the conduct at issue was part of a

19   continuous and ongoing pattern of behavior.

20           6.      This Court is the proper forum to adjudicate this action because the wrongful acts

21   that are the subject of this action occurred here and injury to person occurred in its jurisdictional

22   area.

23                                      GENERAL ALLEGATIONS

24           7.      Mr. Lopez was employed as a mechanic at the UPS Anaheim Facility from July

25   2015 through July 3, 2020. Mr. Lopez was an excellent and dependable employee. Over the five

26   years Mr. Lopez worked for UPS, he never received a write-up for any performance-related issues.

27   He was an asset to the Anaheim hub and was commonly thought of by his coworkers and

28   supervisor alike as the "go-to guy" for his expertise.
                                                      2
                                                                                    FIRST AMENDED COMPLAINT;
                                                                              CASE NO.30-2021-01215072-MWT-CJC


                                                                                         Exhibit A Page 04
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 5 of 12 Page ID #:14




1    A.      Mr. Lopez Takes on the Role of Shop Steward and Advocates for Clean and Safe

2            Working Conditions

3            8.      In or around February 2020, Mr. Lopez took on the role of shop steward.

4    Unfortunately for Mr. Lopez,taking on that position ultimately put a target on his back.

5            9.      In his role as shop steward, Mr. Lopez was a vocal advocate for the health and

6    safety of his coworkers. Over the course of several months, Mr. Lopez reported several safety

7    violations he witnessed within the shop. For example, despite representations made by UPS that

8    they were taking enhanced safety measures as a result of the COVID-19 pandemic, including

9    "enhanced cleaning of all [the] facilities," there was little to no effort made to keep the Anaheim

10   facility clean. As just one example, the toilet seat in the facility's bathroom had feces and urine on

11   it for over a week. Mr. Lopez complained about the state ofthe restroom, yet nothing was done.

12   He was ultimately forced to clean the restroom himself.

13           10.      Mr. Lopez also reported a long-standing issue with the ventilation system for

14   removing harmful exhaust fumes from the garage. The ventilation system had not been working

15   properly for over 10 years, and Mr. Lopez attempted to finally resolve the dangerous health hazard

16   by reporting the issue to his supervisor. Mr. Lopez is informed and believes that the ventilation

17   system remains broken and that current UPS employees continue to be exposed to the harmful

18   exhaust fumes.

19            1 1.     Mr. Lopez was outspoken about several other workplace safety violations

20    including the failure to clean up liquid spills that caused a slipping hazard, broken tools that were

21    not replaced and posed an injury risk, and broken ladders that posed a major fall risk. Mr. Lopez's

22    concern regarding these safety hazards was based on experience. For example, Mr. Lopez knew

23    very well the risk of a faulty ladder because he had witnessed a fellow employee fall from broken

24    ladder and snap his femur in half

25            12.     While his advocacy was welcomed and appreciated by his coworkers, management

26    clearly felt differently.

27

28    I/
                                                       3
                                                                                    FIRST AMENDED COMPLAINT;
                                                                              CASE NO.30-2021-01215072-CU-WT-CJC


                                                                                         Exhibit A Page 05
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 6 of 12 Page ID #:15




1    B.     Mr. Lopez Is Targeted for Termination

2           13.     As a result of Mr. Lopez's opposition to unsafe practices within the Anaheim

3    facility, UPS management devised a plan to terminate him. On or around July 3, 2020, Mr. Lopez

4    and three of his fellow employees were terminated for purportedly falsifying their timesheets.

5           14.     However,the conduct for which Mr. Lopez and his coworkers were terminated was

6    done at the direction of their supervisor, defendant Mark Soriano ("Mr. Soriano"). Specifically,

7    Mr. Soriano repeatedly instructed employees to falsify timesheets if they were unable to take their

8    meal or rest breaks at the required time. Mr. Soriano represented that this was company policy.

9           15.     For example, if Mr. Lopez worked over four hours without taking a rest break, Mr.

10   Soriano told Mr. Lopez(and his coworkers)to record the rest break anyway and add the missed

11   rest break to his lunch period. Accordingly, Mr. Lopez would often lump together his legally

12   mandated breaks together and take one extended break. It was for precisely this practice that Mr.

13   Lopez was ultimately terminated.

14          16.     Tellingly, each of Mr. Lopez's three co-workers, who were accused of the exact

15   same conduct, were rehired within less than a week. Mr. Lopez alone was not rehired. The only

16   credible explanation for why Mr. Lopez was treated differently from his coworkers is that

17   management specifically targeted Mr. Lopez for termination because of his reports of health and

18   safety violations. The purported timesheet falsification—again, done at the specific direction of

19   Mr. Soriano—provided a convenient pretext for terminating Mr. Lopez whose advocacy had

20   apparently become bothersome to UPS management.

21           17.    Mr. Lopez is informed and believes that Mr. Soriano is continuing to instruct UPS

22   employees to falsify their timesheets. Upon information and belief, on or around April 12, 2021,

23   Mr. Soriano held a meeting with the entire Anaheim crew and again instructed them to modify

24   their timesheets ifthey were unable to take their breaks at the required time.

25           18.    Apparently, UPS has no problem with this practice as long as the employees are

26   quiet about their right to a clean and safe working environment.

27   //

28   //
                                                     4
                                                                                  FIRST AMENDED COMPLAINT;
                                                                            CASE NO. 30-2021-01215072-CU-WT-CJC


                                                                                       Exhibit A Page 06
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 7 of 12 Page ID #:16




1                                        FIRST CAUSE OF ACTION

2                           Wrongful Termination in Violation of Public Policy

3                                     (Against UPS and Does 1 through 25)

4           19.     Plaintiff re-alleges and incorporates all preceding paragraphs of this Complaint as

5    though set forth fully herein.

6           20.     Plaintiff was employed by UPS beginning in July 2015.

7           21.     UPS discharged Plaintiff on or about July 3, 2020.

8           22.     Plaintiff's complaints to UPS's management regarding unsafe and unhealthy

9    working conditions were substantial motivating reasons for Plaintiff's discharge.

10          23.     As a result of UPS's conduct, Plaintiff has sustained, and continues to sustain,

11   damages, in the form of lost wages and other employment benefits, and emotional and physical

12   distress in an amount to be proven at trial.

13                                      SECOND CAUSE OF ACTION

14                                      Retaliation (Lab. Code,§ 1102.5)

15                                    (Against UPS and Does 1 through 25)

16           24.    Plaintiff re-alleges incorporates all preceding paragraphs of this Complaint as

17   though set forth fully herein.

18           25.     At all times mentioned herein, UPS employed five or more persons. Labor Code

19   section 1102.5 requires UPS to refrain from retaliating against any employee as a result of the

20   employee's opposition to practices forbidden by state or federal statute, or practices that violate or

21   do not comply with a local, state, or federal rule or regulation pursuant to Labor Code section

22   1 102.5, subdivision (c).

23           26.     At all times relevant to this Complaint, Plaintiff was an employee of UPS.

24           27.     Plaintiff complained to UPS and its agents about unsafe working conditions.

25           28.     Plaintiff had reasonable cause to believe the conditions violated federal or state

26   statutes and regulations, including Cal/OSHA regulations.

27           29.     Plaintiff's reporting of UPS's unlawful conduct was a substantial factor in

28   Plaintiff's termination, in violation of Labor Code section 1102.5.
                                                      5
                                                                                   FIRST AMENDED COMPLAINT;
                                                                             CASE NO.30-2021-01215072-CU-WT-C.IC


                                                                                        Exhibit A Page 07
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 8 of 12 Page ID #:17




            30.     As a result of UPS's conduct, Plaintiff has sustained, and continues to sustain,

2    damages, in the form of lost wages and other employment benefits, and emotional and physical

3    distress in an amount to be proven at trial.

4           31.     UPS acted for the purpose of causing Plaintiffto suffer financial loss and severe

5    emotional distress and is guilty of oppression and malice,justifying an award of punitive damages.

6           32.     As a further legal result ofthe above-described conduct of UPS,Plaintiff has and

7    will continue to incur attorneys' fees and costs in an amount according to proof

8                                        THIRD CAUSE OF ACTION

9      Failure to Provide Meal and Rest Periods(Lab. Code,§§ 226.7, 512,IWC Wage Orders)

10                                    (Against UPS and Does 1 through 25)

11          33.     Plaintiff re-alleges incorporates all preceding paragraphs of this Complaint as

12   though fully set forth herein.

13          34.      At all relevant times, UPS was aware of and was under a duty to comply with

14   California Labor Code sections 226.7 and 512 and applicable sections ofIWC Wage Orders.

15           35.     California Labor Code section 512 prohibits an employer from employing an

16   employee for a work period of more than five hours per day without providing the employee with a

17   meal period of not less than 30 minutes, or for a work period of more than 10 hours per day

18   without providing the employee with a second meal period of not less than 30 minutes.

19           36.     Section 11 of Wage Order No. 4 provides(and at all times relevant hereto provided)

20   in relevant part that:

21                  No employer shall employ any person for a work period of more than
                    five(5)hours without a meal period ofnot less than 30 minutes, except
22                  that when a work period of not more than six (6) hours will complete
23                  the day's work the meal period may be waived by mutual consent of
                    the employer and employee. Unless the employee is relieved of all
24                  duty during a 30 minute meal period, the meal period shall be
                    considered an "on duty" meal period and counted as time worked. An
25                  "on duty" meal period shall be permitted only when the nature of the
                    work prevents an employee from being relieved of all duty and when
26
                    by written agreement between the parties an on-the-job paid meal
27                  period is agreed to. The written agreement shall state that the
                    employee may, in writing, revoke the agreement at any time. If an
28                  employer fails to provide an employee a meal period in accordance
                                                    6
                                                                                  FIRST AMENDED COMPLAINT;
                                                                            CASE NO.30-2021-01215072-CU-WT-CJC


                                                                                        Exhibit A Page 08
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 9 of 12 Page ID #:18




                     with the applicable provisions of this Order, the employer shall pay
1                    the employee one (1) hour of pay at the employee's regular rate of
                     compensation for each work day that the meal period is not provided.
2

3            37.     Section 12 of Wage Order No. 4 provides(and at all times relevant hereto provided)

4    in relevant part that:

5                    Every employer shall authorize and permit all employees to take rest
                     periods, which insofar as practicable shall be in the middle of each
6                    work period. The authorized rest period time shall be based on the
                     total hours worked daily at the rate of ten (10) minutes net rest time
7                    per four (4) hours or major fraction thereof. However, a rest period
8                    need not be authorized for employees whose total daily work time is
                     less than three and one-half(3 V2) hours. Authorized rest period time
9                    shall be counted, as hours worked, for which there shall be no
                     deduction from wages. If an employer fails to provide an employee a
10                   rest period in accordance with the applicable provisions ofthis Order,
                     the employer shall pay the employee one (1) hour of pay at the
11                   employee's regular rate of compensation for each work day that the
12                   rest period is not provided.

13           38.     Labor Code section 226.7 prohibits any employer from requiring any employee to

14   work during any meal or rest period mandated by an applicable IWC wage order, and provides that

15   an employer that fails to provide an employee with a required rest break or meal period shall pay

16   that employee one additional hour of pay at the employee's regular rate of compensation for each

17   workday that the employer does not provide a compliant meal or rest period.

18           39.     UPS knowingly failed to provide Plaintiff with meal and rest periods as required by

19   law. UPS has also failed to provide Plaintiff with any payment of meal and rest premiums.

20           40.     Plaintiff has therefore been damaged and is entitled to payment of the meal and rest

21   period premiums as provided by law.

22                                      FOURTH CAUSE. OF ACTION

23                               Intentional Infliction of Emotional Distress

24                                    (Against UPS and Does 1 through 25)

25           41.     Plaintiff re-alleges and incorporates all preceding paragraphs of this Complaint as

26   though fully set forth herein.

27           42.     UPS's conduct in terminating Plaintiff was outrageous. Plaintiff's direct

28   supervisor, Mark Soriano, specifically instructed Plaintiff to falsify his timesheets, and Plaintiff
                                                     7
                                                                                   FIRST AMENDED COMPLAINT;
                                                                             CASE NO.30-2021-01215072-CU-WT-CJC


                                                                                        Exhibit A Page 09
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 10 of 12 Page ID #:19




 1   was subsequently terminated for doing so. Moreover, Plaintiff was specifically targeted for

 2   termination for his complaints about unsafe working conditions. Three other employees accused

 3   ofthe exact same behavior were rehired within a week while Plaintiff alone was not rehired.

4           43.       UPS intended to cause Plaintiff emotional distress or, at a minimum, acted with

 5   reckless disregard of the probability that Plaintiff would suffer emotional distress.

 6          44.       Plaintiff suffered severe emotional distress as a result of UPS's conduct.

 7          45.       UPS acted for the purpose of causing plaintiffto suffer severe emotional distress

 8   and is guilty of oppression and malice,justifying an award of punitive damages.

 9                                       FIFTH CAUSE OF ACTION

10                                       Intentional Misrepresentation

11                                     (Against Mark Soriano and UPS)

12          46.       Plaintiff re-alleges and incorporates all preceding paragraphs of this Complaint as

13   though fully set forth herein.

14          47.       On multiple occasions, Mr. Soriano, acting on behalf of UPS,represented to Mr.

15   Lopez that it was the company's policy that employees alter their timesheets to reflect that they

16   took their statutorily mandated meal and rest breaks at the proper time when they in fact did not.

17   When he made this representations, Mr. Soriano knew that it was not true that this practice was in

18   keeping with company policy.

19          48.       Specifically, Mr. Soriano told Mr. Lopez and his fellow employees on multiple

20   occasions during Prework Communications Meetings("PCMs")to alter their timesheets to feign

21   compliance with the law. These meetings were routinely held at the Anaheim facility the start of

22   Mr. Lopez' shift from approximately 7:00 p.m. to 7:30 p.m.

23           49.      Mr. Soriano explained to Mr. Lopez that this policy was necessary to ensure that the

24   company did not lose money as a result of a broken-down truck or trailer. If, for example, a truck

25   or trailer is broken out of service, the priority is to get it fixed as quickly as possible, regardless of

26   whether it interrupts an employee's break or prevents an employee from taking their break at the

27   required time.

28
                                                        8
                                                                                       FIRST AMENDED COMPLAINT;
                                                                                CASE NO.30-2021-01215072-CU-WT-Cr


                                                                                           Exhibit A Page 10
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 11 of 12 Page ID #:20




 1          50.      On or about June 26, 2020, at around 8:10 p.m., Mr. Soriano sent Mr. Lopez on a

2    road call to fix a truck that had broken down. Mr. Lopez informed Mr. Soriano in-person at the

 3   Anaheim facility that going on the road call would likely result in him missing his break. Mr.

4    Soriano told Mr. Lopez "not to worry about it" and that he could take his break later. Mr. Lopez

 5   understood this to mean that, in line with the instructions Mr. Soriano had given Mr. Lopez on

 6   numerous occasions, if he was unable to take his break at the required time, that he should add this

 7   break onto his lunch hour. Mr. Soriano intended that Mr. Lopez rely on his representations that he

 8   could and should alter his timesheets to appear to comply with the statutory requirements.

 9          51.      Mr. Lopez did miss his break as a result ofthe road call on June 26, 2020. In

10   reasonable reliance on Mr. Soriano's instructions, Mr. Lopez recorded his break even though he

11   did not take it. He added the time to his lunch hour, again, as he had been instructed to do by Mr.

12   Soriano.

13          52.      Mr. Lopez was later terminated as a result of altering his timesheet on June 26,

14   2020. Mr. Lopez's reliance on Mr. Soriano's representations that altering his timesheets in this

15   manner was in keeping with company policy was a substantial factor in Mr. Lopez's termination.

16          53.      The conduct of Soriano and UPS constitutes fraud,justifying an award of punitive

17   damages.

18                                      SIXTH CAUSE OF ACTION

19                                       Negligent Misrepresentation

20                                    (Against Mark Soriano and UPS)

21          54.      Plaintiff re-alleges and incorporates all preceding paragraphs ofthis complaint as

22   though fully set forth herein.

23          55.      Mr. Soriano, acting on behalf of UPS,represented to Mr. Lopez that it was

24   company policy to modify timesheets to feign compliance with statutory meal and rest break

25   requirements.

26          56.      Mr. Soriano's representations that this practice of altering time sheets reflected

27   company policy was not true. Although Mr. Soriano may have honestly believed these

28   representations to be true, he had no reasonable grounds to believe that they were true. Indeed,
                                                     9
                                                                                    FIRST AMENDED COMPLAINT;
                                                                              CASE NO.30-2021-01215072-CU-WT-CJC


                                                                                         Exhibit A Page 11
Case 8:21-cv-01492 Document 1-1 Filed 09/10/21 Page 12 of 12 Page ID #:21




 1   these representations could not have been true as Mr. Lopez was ultimately terminated for

 2   following this practice.

 3          57.     Mr. Soriano intended that Mr. Lopez rely on these representations and Mr. Lopez

 4   did reasonably rely on the representations.

 5          58.     Mr. Lopez was harmed by his reliance on Mr. Soriano's representations and his

 6   reliance on such representations was a substantial factor in causing his harm.

 7                                       PRAYER FOR RELIEF

 8          WHEREFORE,Plaintiff prays forjudgment against Defendants as follows:

 9          A.      For general damages according to proof;

10          B.      For special damages according to proof;

11           C.     For amounts provided for in Labor Code section 226.7;

12          D.      For punitive damages in an amount appropriate to punish Defendants and deter

13                  others from engaging in similar misconduct on appropriate legal causes of action;

14          E.      For prejudgment interest;

15          F.      For costs of suit, including attorneys' fees and expert witness fees; and

16           G.     For such other relief as the Court deems just and proper.

17

18    Dated: September 8, 2021                         MILLS SADAT DOWLAT LLP

19

20
                                                       By:
21
                                                               Brigitte Mills
22
                                                       Attorneys for Plaintiff
23                                                     Marc Lopez

24

25

26

27

28
                                                     10
                                                                                  FIRST AMENDED COMPLAINT;
                                                                            CASE NO.30-2021-01215072-CU-WT-CJC


                                                                                       Exhibit A Page 12
